Citation Nr: 1330283	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  04-35 974	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material has been received to reopen a claim of entitlement to service connection for depression.

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1981 to August 1985 and from November 1985 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in February 2013, which granted a joint motion for partial remand setting aside that part of a May 2012 Board decision denying entitlement to a TDIU.  The determination as to other issue addressed in the May 2012 decision was not disturbed.  The appeal arose from a January 2004 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Court has held that a claim for a TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  It was noted, however, that bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.

The issue of whether new and material evidence was received to reopen a claim for entitlement to service connection for depression has been raised and is inextricably intertwined with the issue on appeal.  Adjudication of this matter is required.  Where a decision on one issue could have a "significant impact" upon another, the two claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc), aff'd, 631 F.3d 1380, 1383 (Fed.Cir.2011), vacated and remanded for reconsideration, --- U.S. ---, 132 S.Ct. 75, 181 L.Ed.2d 2 (2011), modified, 26 Vet. App. 31 (2012).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required on his part.



REMAND

In its February 2013 order the Court, by incorporating the terms of the joint motion for partial remand, found further action was required as to the issue of entitlement to a TDIU.  It was noted that the Board found the preponderance of the evidence demonstrated the Veteran would be able to be gainfully employed in a sedentary work position, but did not explain what kind of sedentary work he could perform considering his educational background and prior work history in conjunction with his service-connected disabilities.  The Veteran's March 2004 notice of disagreement as to the TDIU issue, it was noted, also included a reasonably raised request to reopen a claim for entitlement to service connection for depression that could affect the TDIU issue.  Therefore, additional development is required as to these matters.

The Board notes that in a March 2013 statement the Veteran asserted that he had severe depression as a result of pain and the side effects of treatment associated with his service-connected disabilities.  In July 2013, the Veteran's attorney submitted additional evidence in support of the appeal and declined to waive agency of original jurisdiction review.  

A review of the available record shows that in his December 2003 application for TDIU the Veteran reported he was unemployable as a result of his feet and back disabilities.  He stated he had been too disabled to work since November 2002.  Social Security Administration (SSA) records include a January 2006 decision that found he was entitled to a period of disability commencing on February 9, 2004.  VA treatment records dated in January 2004, however, noted the Veteran was beginning vocational rehabilitation.  Virtual VA electronic records also include a February 8, 2010, letter indicating the Veteran had been receiving VA education benefits.  The Board finds that VA Vocational Rehabilitation and VA education records should be obtained for an adequate determination addressing what kind of sedentary work the Veteran could perform considering his educational background and prior work history in conjunction with his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the issue of whether new and material evidence was received to reopen a claim for entitlement to service connection for depression.  The Veteran and his attorney should be notified of any determination adverse to the claim and advised of the procedural and appellate rights.  All efforts to develop and adjudicate the claim must be documented in the claims file.  

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issue on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds, appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

3.  Obtain and/or associate with the appellate record the Veteran's VA Vocational Rehabilitation and VA education files.  All attempts to procure records should be documented in the file.

4.  Following completion of the above, schedule the Veteran for an appropriate VA examination to address whether his service-connected disabilities, which presently include disabilities of the lumbar spine and great toes, render him unable to secure and maintain substantially gainful employment.  The examiner must describe the disabilities' functional impairment and how that impairment impacts physical and sedentary employment.  If it is concluded that the Veteran is able to engage in sedentary employment, the examiner must explain what kind of sedentary work could be performed, considering the Veteran's educational; background and prior work history in conjunction with his service-connected disabilities.  Furthermore, whether more than marginal employment is possible must be discussed.  Advancing age or intercurrent disability may not be used as a basis for a total disability rating and marginal employment is not considered to be substantially gainful employment.  All indicated tests and studies are to be performed.  

The examiner must review the claims file and must note that review in the report.  Findings should be provided based on the results of examination, the credible lay evidence of symptom manifestation, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all the evidence of record.  If any benefit sought remains denied, the appellant and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review of all issues for which an appeal has been perfected, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

